Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 30-49, as amended 09 MAY 2022, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
Elements 1, 5, and 2 appear differently in FIG. 3 vs FIG. 4 and FIG. 9; namely the vertical supports 5 appear to be flush with face surfaces 1, 2 in FIG. 3, the vertical supports 5 appear to be spaced from face surfaces 14 in FIG. 4, and vertical supports 5 appear to be absent from face surfaces 1, 2 in FIG. 9; these should be presented as different embodiments; the Examiner notes these drawings render at least following limitations unclear:
"rigid components positioned between", 
"substantially fills the space between", 
"the inner and outer face surfaces are attached to, and supported by, the support structure", 
"rigid components positioned between" and 
"attaching the outer face surface to the support structure".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 30-35, 37, 43-46, and 49 rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. US 5473849 A (Jones) in view of Majnaric et al. US 5553430 A (Majnaric).
As per claim 30 Jones teaches a building structure comprising: 
a wall (see "completed wall 18 constructed in accordance with the present invention is shown in FIG. 4" 9:12), the wall comprising: 
inner and outer face surfaces (face surfaces two fiberglass reinforced cement boards 8, 8, FIG. 4); 
a support structure comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces; and 
a quantity of low-density cellular lightweight concrete (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4) which substantially fills a space between the inner and outer face surfaces, but fails to explicitly disclose:
wherein: the building structure further comprises a ceiling or a floor, which forms part of the same storey of the structure as the wall,
wherein the floor or ceiling comprises at least one face surface, and 
the floor or ceiling contains a quantity of low-density CLC which forms a unitary, continuous and unbroken quantity of CLC along with the CLC which is within the wall. 
Majnaric teaches a structure for filling with concrete to provide a floor or ceiling with a continuous pour as claimed, specifically:
wherein: the building structure further comprises a ceiling or a floor (floor panels 34, FIG. 17), which forms part of the same storey of the structure as the wall;
wherein the floor or ceiling comprises at least one face surface (see at least one upper or lower face of 34, FIG. 17); and
the floor or ceiling is capable of accepting a quantity of filler material (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.

As per claim 31 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses wherein the inner and outer face surfaces of the wall are substantially parallel with each other (see 8 parallel with 8, FIG. 4). 

As per claim 32 Jones in view of Majnaric teaches the limitation according to claim 30, but the combination fails to explicitly disclose:
wherein the density of the CLC is less than 200 kg/m3.
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach the density of the concrete to be any value —including less than 200 kg/m3—, so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concrete of Jones in view of Majnaric by substituting the density as claimed in order to provide a lighter wall

As per claim 33 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses wherein the face surfaces are formed from glass fibre reinforced board (see " fiberglass reinforced cement boards 8, 8, FIG. 4"). 

As per claim 34 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the low density CLC substantially fills the space between the inner and outer face surfaces over the entire height of the wall (see "substantially fills" FIG. 4). 

As per claim 35 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the inner and outer face surfaces are attached to, and supported by, the support structure (see 8 and 8 "attached to, and supported by" elements 16 and 3 at least by way of the foundation, FIG. 4). 

As per claim 37 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the inner and outer face surfaces are each formed from a plurality of sheets (see FIG. 1; note a plurality of sheets on the inner and outer surfaces —or "sheets"— as exemplified in transverse section, FIG. 2; this is considered exemplary). 

As per claim 43 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the building structure comprises two or more walls (see FIG. 1; note at least two or more walls with inner and outer surfaces; this is considered exemplary), each comprising inner and outer face surfaces (fiberglass reinforced cement boards 8, 8, FIG. 4), 
a support structure comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces, and 
a quantity of low-density cellular lightweight concrete which substantially fills the space between the inner and outer face surfaces (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4), and 
wherein the floor or ceiling contains a quantity of low-density CLC which forms a unitary, continuous and unbroken quantity of CLC along with the CLC which is within the walls (note combination in view of Majnaric teaches the floor or ceiling in regards to Cl. 30). 

As per claim 44 Jones in view of Majnaric teaches the limitation according to claim 30 and a building structure comprising two or more stories, each including a wall and a floor or ceiling as recited in claim 30 (see "FIG. 5… first-story and second-story" 6:64)

As per claim 45 Jones teaches a method of forming a building structure, the method comprising: 
providing inner and outer face surfaces (face surfaces two fiberglass reinforced cement boards 8, 8, FIG. 4) for a wall (see "completed wall 18 constructed in accordance with the present invention is shown in FIG. 4" 9:12); 
providing a support structure, comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces; 
pouring a quantity of low-density cellular lightweight concrete (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4) into the space between the inner and outer face surfaces; but fails to explicitly disclose:
providing one or more further face surfaces to define a ceiling space, above the wall, or a floor space, below the wall; and 
pouring a quantity of low-density CLC into the space between the inner and outer face surfaces, and into the ceiling space or the floor space, so that the wall is filled and the ceiling space or floor space is filled, or partially filled, with the low-density CLC in one operation. 
Majnaric teaches a structure filled with concrete to provide a floor or ceiling with a continuous pour as claimed, specifically:
providing one or more further face surfaces to define a ceiling space, above the wall, or a floor space, below the wall (floor panels 34, FIG. 17); and 
pouring a quantity of low-density CLC into the space between the inner and outer face surfaces, and into the ceiling space or the floor space (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28), so that the wall is filled and the ceiling space or floor space is filled, or partially filled, with the low-density CLC in one operation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.

As per claim 46 Jones in view of Majnaric teaches the limitation according to claim 45, and Jones further discloses the method comprises: 
attaching the outer face surface to the support structure; and attaching the inner face surface to the support structure (see 8 and 8 "attached to, and supported by" elements 16 and 3 at least by way of the foundation, FIG. 4).

As per claim 49 Jones in view of Majnaric teaches the limitation according to claim 45, and Majnaric further discloses the step of providing one or more additional face surfaces for one or more further walls; and pouring the quantity of low-density CLC so that the one or more further walls are substantially filled, and the ceiling space or floor space is filled, or partially filled, with the low- density CLC in one operation (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones in view of Majnaric by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.

Claim 36, 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 35 and 37 above and further in view of Rossin et al. US 4508308 A (Rossin).
As per claim 36, 38-39 Jones in view of Majnaric teaches the limitation according to claim 35 and 37 but fails to explicitly disclose:
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces;
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces, wherein the support structure comprises a series of spaced-apart supports, and each sheet is attached to at least one of the supports; and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are attached to the outer side. 
Rossin teaches an additional support capable of being incorporated in the assembly of Jones in view of Majnaric in a spaced manner from the face surfaces to provide a gap, specifically:
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8);
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8), wherein the support structure comprises a series of spaced-apart supports (10, 10, FIG. 8), and each sheet is attached to at least one of the supports (see "attached" at elements 56, 57, FIG. 8); and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are attached to the outer side (see inner and outer attached as claimed, see FIG. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones in view of Majnaric by including the latticework elements as taught by Rossin in order to rigidify the assembly because doing so would preserve the life of the assembly.

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 37 above, and further in view of SalahUddin US 5371990 A.
As per claim 40 Jones in view of Majnaric teaches the limitation according to claim 37, but fails to explicitly disclose:
wherein each sheet has widened regions at opposing edges thereof, with a narrower region between the widened regions; and 
each sheet has widened regions at each of its edges.
SalahUddin teaches such widened regions, specifically:
wherein each sheet (lower vertical flanges 212, 212, FIG. 25) has widened regions (vertically extending flange 220, 220, left and right side, FIG. 25) at opposing edges thereof, with a narrower region (see "narrower" regions, left and right, proximate character 216, FIG. 25) between the widened regions; and 
each sheet has widened regions (see wider regions towards the top of FIG. 25) at each of its edges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones in view of Majnaric by including the widened and narrower regions as taught by SalahUddin in order to form a channel for receiving material.

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 30 above and further in view of Gibson et al. US 4342180 A (Gibson).
As per claim 42 Jones in view of Majnaric teaches the limitation according to claim 30 but fails to explicitly disclose:
wherein the support structure is entirely or substantially formed from light gauge steel (LGS). 
Gibson teaches such an obvious material, specifically:
wherein the support structure is entirely or substantially formed from light gauge steel ("light gauge steel, preferably 20 gauge" 3:37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones in view of Majnaric by substituting the light gauge steel as taught by Gibson in order to form a lighter structure because this would expedite assembly of the structure by requiring smaller machinery to handle the components.

Claim 47-48 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim as applied to claim 46 above, and further in view of Henriquez US 8276332 B2.
As per claim 47 and 48 Jones in view of Majnaric teaches the limitation according to claim 46, but fails to explicitly disclose:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces;
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components. 
Henriquez teaches such a use of a wall cavity, specifically:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces (see 900, 950, C1, C2, FIG. 32);
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components (see 900, 950, C1, C2, FIG. 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Jones in view of Majnaric by including the utilities as taught by Henriquez in order to provide services to the structure.

 Response to Arguments
Applicant's arguments filed 09 MAY 22 have been fully considered but they are not persuasive.
As per Applicant’s supposition (p. 7) that “Applicant submits that the drawings are fully compliant with 37 CFR 1.83 or 1.84” the Examiner submits at least the claim limitations of "rigid components positioned between", "substantially fills the space between", "the inner and outer face surfaces are attached to, and supported by, the support structure", "rigid components positioned between" and "attaching the outer face surface to the support structure" are unclear.

As per the argument (p. 8-9):
Applicant submits that Jones and Majnaric fail to teach the elements of claim 30 and are not properly combinable as teaching such elements. For example, as best understood, Jones discloses a building structure in which walls (but not floors) are formed by setting face surfaces and pouring a foam cement between the face surfaces. Marjnaric, as best understood discloses, a building structure in which walls and floors are formed in separate stages by setting face surfaces and pouring CLC between the face surfaces. The Office states that the skilled person would combine these teachings in an obvious way to get to the claimed invention.
Applicant respectfully disagrees because in both Jones and Marjnaric, walls and floors are consistently disclosed as being formed separately.
the Examiner submits in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jones teaches pouring a fluid core mix including cement and Marjnaric teaches such a core can be designed to include a ceiling or a floor, into which such a core can be formed in a continuous pour operation.
.
As per Applicant’s supposition (p. 9) that “The skilled person would once again read Marjnaric and receive a clear teaching that walls are formed in one step, and an adjacent floor is formed in a separate, later step” the Examiner submits Marjnaric enables a continuous pour operation, specifically referring to a floor assembly and a subjacent wall stating "with the various wall panels 24, floor panels 34, purlins 36, aligning sill and wall caps 44, 58, 80, rebar 72, and the like all in place as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation to effectuate the resultant structure illustratively shown in FIG. 18 and designated by the numeral 102 ".(see FIG. 17 and FIG. 18 below)

    PNG
    media_image1.png
    527
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    788
    media_image2.png
    Greyscale


As per the argument (p. 10):
Therefore, the skilled person reading Marjnaric (even if he/she is starting from Jones) understands from Marjnaric that where walls and floors are to be made by pouring concrete, walls are made in one step, and floors in a later, separate step.
the Examiner submits Applicant's arguments do not show how the amendments avoid the combination of Jones —which teaches a core— and Marjnaric —which teaches a ceiling or a floor, capable of use with the core of Joes—. Marjnaric further goes on to disclose particular wall caps (44, FIG. 15) having openings (92) which enable concrete poured for a floor to flow into a wall (24) which supports the floor. Through these holes in the caps, a wall and floor can be constructed in  a single pouring step.

As per Applicant’s supposition (p. 10) that “Such gaps may significantly affect the thermal and acoustic insulation provided by the CLC, as sound waves and/or heat energy may be able to pass through the gaps. It is therefore of desirable in various embodiments for the walls and floor to be formed from a continuous and unbroken quantity of CLC…By contrast, in Marjnaric the concrete filler is provided for structural strength, and the concrete of walls is connected to the concrete of the floor above by vertical lengths of rebar. Having a small gap between the concrete of walls and the concrete of the floor immediately above will therefore not have any serious effect on the structural integrity of the building” the Examiner submits in response to applicant's argument that Marjnaric is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the assembly of Jones would be improved by the inclusion of the additional levels of Majnaric. The inclusion of the addional levels would improve the functionality of the structure of Jones, such as by allowing a larger interior space and increasing the ability of the simple building to be used for greater housing or business space. Multi-level structures are old and well known.

As per the argument (p. 12 and 13):
For example, claim 32 recites that “the density of the CLC is less than 200 kg/m?” On page 7 of the Office Action, the Office acknowledges that “Jones in view of Majnaric ... fails to explicitly disclose” such elements and then effectively ignores such elements by stating that “a person of ordinary skill in the art would teach the density of the concrete to be any value — including less than 200 kg/m3 —.”
and
Indeed, the Office provides not support for the conclusory assertion that “a person of ordinary skill in the art would teach the density of the concrete to be any value —including less than 200 kg/m3 —” would be “capable of instant and unquestionable demonstration” or is a fact of “notorious character.” Indeed, such as statement on its face does not make sense and is effectively saying that it would be obvious to employ a “density of the concrete to be any value,” (emphasis added), which is effectively arguing that it would be obvious to employ concrete having a value anywhere from near zero to near infinity. Such an assertion is clearly not “capable of instant and unquestionable demonstration,” as expressly required by section 2144.03(A) of the MPEP.
the Examiner submits Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). A skilled artisan would be capable of selecting any density that suits the particular installation —including less than 200 kg/m3—.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635